Name: Commission Regulation (EC) No 1165/2004 of 24 June 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Anchois de Collioure, Melon du Quercy and Salame dÃ¢ oca di Mortara)
 Type: Regulation
 Subject Matter: Europe;  consumption;  agricultural activity;  marketing;  foodstuff;  plant product;  fisheries
 Date Published: nan

 25.6.2004 EN Official Journal of the European Union L 224/16 COMMISSION REGULATION (EC) No 1165/2004 of 24 June 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Anchois de Collioure, Melon du Quercy and Salame doca di Mortara) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) Under Article 5 of Regulation (EEC) No 2081/92, France has sent to the Commission two applications for the registration of the names Anchois de Collioure and Melon du Quercy as geographical indications and Italy has sent to the Commission an application for the registration of the name Salame doca di Mortara as a geographical indication. (2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof. (3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union (2) of the names listed in the Annex to this Regulation. (4) The names consequently qualify for inclusion in the Register of protected designations of origin and protected geographical indications and for protection at Community level as protected geographical indications. (5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (3), HAS ADOPTED THIS REGULATION: Article 1 The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as protected geographical indications (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 206, 2.9.2003, p. 5 (Anchois de Collioure). OJ C 212, 6.9.2003, p. 5 (Melon du Quercy). OJ C 206, 2.9.2003, p. 8 (Salame doca di Mortara). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 738/2004 (OJ L 116, 22.4.2004, p. 5). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTION Fresh fish, molluscs and crustaceans and products derived therefrom FRANCE Anchois de Collioure (PGI) Fresh or processed fruit, vegetables and cereals FRANCE Melon du Quercy (PGI) Meat-based products (cooked, salted, smoked, etc.) ITALY Salame doca di Mortara (PGI)